Citation Nr: 0946500	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound of the right great toe with 
peripheral neuropathy.  

2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

3. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, to include due to herbicide exposure.  

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The underlying issues of service connection for PTSD and 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran sustained a self inflicted gunshot wound of 
the right great toe during service; the evidence is against a 
finding of any underlying muscle injury or peripheral 
neuropathy associated with residuals of gunshot wound of the 
right great toe; the service-connected residuals of gunshot 
wound of the right great toe are not productive of moderately 
severe impairment.  

2. In a rating decision in June 2003, the RO denied the claim 
of service connection for PTSD; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the denial of the claim and the 
rating decision became final.

3. The additional evidence presented since the rating 
decision by the RO in June 2003 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.  

4. In a rating decision in June 2003, the RO denied the claim 
of service connection for diabetes mellitus; after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision became final.

5. The additional evidence presented since the rating 
decision by the RO in June 2003 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for diabetes mellitus.  

6. Bilateral hearing loss was not affirmatively shown to have 
been present in service; bilateral hearing loss was not 
manifest to a compensable degree within one year of 
separation from service; and the current bilateral hearing 
loss, first documented after service beyond the one-year 
presumptive period for hearing loss as a chronic disease, is 
unrelated to an injury or disease of service origin.

7. Tinnitus was not affirmatively shown to have been present 
in service and current tinnitus first documented after 
service, is unrelated to an injury or disease of service 
origin.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
residuals of a gunshot wound of the right great toe with 
peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284, 4.124a, Diagnostic Code 8524 (2009).

2. The rating decision in June 2003 by the RO, denying 
service connection for a PTSD, became final.  38 U.S.C.A. § 
7105(c) (West 2002).



3. The additional evidence presented since the rating 
decision by the RO in June 2003, denying the claim of service 
connection for PTSD is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

4. The rating decision in June 2003 by the RO, denying 
service connection for a diabetes mellitus, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

5. The additional evidence presented since the rating 
decision by the RO in June 2003, denying the claim of service 
connection for diabetes mellitus is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

6. Bilateral hearing loss was not incurred in or aggravated 
by active service, and service connection for bilateral 
hearing loss as a chronic disease may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).

7. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the favorable disposition and further development 
of the reopening of the claims of service connection for PTSD 
and diabetes mellitus and remanding the underlying issues of 
PTSD and diabetes mellitus for further development, the VCAA 
analysis is limited to the claim for an increased rating for 
residuals of gunshot wound of the right toe with peripheral 
neuropathy and the service connection claims for hearing loss 
and tinnitus.  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity and 
the effect that worsening has on the claimant's employment.  
The notice included the type of evidence needed to 
substantiate the claim of service connection for hearing loss 
and tinnitus, namely evidence of a relationship between a 
current disability and injury or disease in service.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements 
of the claim); and of Vazquez-Flores v. Shinseki, No. 08-
7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service treatment 
records, VA records, private medical records and afforded the 
Veteran VA examinations in December 2006, November 2007 and 
October 2008.  The Board notes that while there is one 
service record which shows that in June 1969 the Veteran shot 
himself in the left first toe, this appears to be a clerical 
error as the remaining service treatment records, and other 
evidence in the claims folder show that the Veteran had a 
gunshot wound to his right great toe.  Also, while the 
examiner during the VA audio examination in November 2007 did 
not review VA records, the Veteran has not been prejudiced by 
this omission as the records do not document hearing loss or 
tinnitus.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is a factor to be 
considered.  
38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's residuals of gunshot wound of the right great 
toe with peripheral neuropathy are rated under Diagnostic 
Code 5284 and 8524.  Under Diagnostic Code 5284, for foot 
injuries, the next higher rating of 20 percent, requires a 
moderately severe disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Under Diagnostic Code 8524, for internal 
popliteal nerve (tibial), the criteria for the next higher 
rating of 20 percent are moderate incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code, 8524.  Another 
applicable code is Diagnostic Code 5283, for malunion or 
nonunion of tarsal or metatarsal bones, which requires a 
moderately severe disability for the next higher rating of 20 
percent.

Factual Background

Service treatment records show the Veteran sustained a M-16 
bullet wound to the hallux of his right foot.  Shortly after 
service, a VA orthopedic examination in August 1970 provided 
an impression of status post gunshot wound of the right toe, 
soft tissue injury, only, which was well healed with no 
residuals.  

On VA examination in December 2006, the examiner noted that 
the Veteran's service treatment records show a small entrance 
and exit wound on his great toe, and the VA examination in 
August 1970, shows the Veteran had full range of motion, no 
pain, no deformity and a quarter centimeter scar.  The 
medical history shows only a superficial wound through soft 
tissue of the right great toe with no muscle involvement or 
impairment.  

Physical examination shows that the muscle has not been 
injured, destroyed or traversed; there was no intermuscular 
scarring; the muscle function was normal, there were no scars 
present; there was no nerve, tendon or bone damage; there was 
no muscle herniation, there was no loss of deep fascia or 
muscle substance; and, there was not limitation of motion of 
any joint limited by muscle disease or injury.  The examiner 
noted that no significant scar could be found on the great 
toe and there was no significant effect on occupational and 
daily activities.  

The examiner further noted that the Veteran's complaints of 
neuropathy or nerve damage could not be substantiated and 
that his peripheral neuropathy was not related to his gunshot 
wound in 1969.  The Veteran complained of numbness, and the 
physical examination shows stocking hypesthesia of both legs.  
There was no muscle atrophy; no abnormal muscle tone or bulk; 
no tremors, tics or other abnormal movements; and, joints 
were not affected by a nerve disorder.  The examiner noted 
the Veteran was unemployed as a result of his motor vehicle 
accident in 1986.  

In statements in 2007 and 2008, the Veteran indicated he was 
experiencing extensive numbness in his right foot, which 
caused him to stumble.  

On VA examination in October 2008, the Veteran complained of 
progressive numbness, which has become progressively worse 
and caused him to stumble.  The Veteran did not report pain 
and indicated that he had some impairment of incoordination.  
There was no functional limitation, instability or loss of 
movement.  

Physical examination shows the Veteran had full range of 
motion of the toes, with extension of the great toe to 20 
degrees without pain, repeated three times on the right.  The 
DeLuca factor was 0 degrees and flexion of the great toe was 
20 degrees, repeated three times on the right the DeLuca 
factor was 0 degrees.  There was no observable scar, the 
Veteran did not have any painful motion or weakness of the 
ankles and the ankles had full range of motion.  The 
diagnoses were idiopathic peripheral neuropathy of the feet, 
considered unrelated to the gunshot wound by the examiner; 
and, a gunshot wound to the right great toe with no 
measurable scar noted.  The examiner commented that the 
Veteran had a symmetrical stocking hypesthesia of both legs 
showing decreased vibratory sense and decreased sensory 
perception without muscle or joint impairments shown.  

Analysis

The Veteran's VA examinations in December 2006 and October 
2008 do not indicate muscle injury.  The examinations 
document the Veteran's complaints of numbness, however both 
examiners concluded that the Veteran's peripheral neuropathy 
was not due to his gunshot wound in 1969.  The examinations 
do not indicate observable scars or limitation of motion.  In 
December 2006, the examiner indicated that there was no 
limitation of motion of any joint.  In October 2008, there 
was no functional limitation, and the Veteran had full range 
of motion of the toes, extension of the great toe was 20 
degrees without pain, repeated three times, and flexion was 
20 degrees, repeated three times.  The examiner also noted 
the DeLuca factor on flexion and extension was 0 degrees, 
which suggests no additional limitations to range of motion 
after repetitive motion and no additional limitation due to 
fatigue, weakness, lack of indurance or incoordination.  

Based on the above findings, the Board finds that residuals 
of the gunshot wound to the right toe are not moderately 
severe and the criteria for the next higher rating under 
Diagnostic Code 5284 are not met.  There is no evidence of 
malunion or nonunion of the tarsal or metatarsal bones and a 
higher rating under Diagnostic Code 5283 is not warranted.  
As the evidence shows that peripheral neuropathy is not due 
to the gunshot wound to the right toe in service, a higher 
rating under Diagnostic Code 8524 need not be considered.  As 
the gunshot wound of the right great toe that the Veteran 
sustained during service did not involve muscle injury, the 
criteria for rating muscle damage found in 38 C.F.R. §§ 4.56 
and 4.73 are not applicable.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
residuals of a gunshot wound of the right great toe with 
peripheral neuropathy and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. §5107(b).

Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


Application to Reopen the Claims of Service Connection for 
PTSD 
and Diabetes Mellitus 

Although the prior decision of the June 2003 is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 



Evidence Previously Considered

In a rating decision in June 2003, the RO denied the claims 
of service connection for PTSD and diabetes on the grounds 
that the medical evidence did not show clinical diagnoses of 
PTSD or diabetes mellitus.

The evidence at the time of the last prior final denial in 
June 2003 is summarized below. 

The service treatment records contain no complaint, finding, 
history, or treatment for PTSD or diabetes mellitus.  The 
service records do show a diagnosis of emotionally unstable 
personality with a recommendation of separation from service.  

VA medical records in December 2001, indicate the Veteran did 
not have PTSD.  In March 2002, the records show the Veteran 
participated in PTSD screening and indicate that it is 
unclear whether he had PTSD and subsequently document PTSD.  
On VA examination in March 2003, the Veteran did not have an 
established diagnosis of diabetes mellitus.  

Additional Evidence

PTSD

The additional evidence presented since the rating decision 
in June 2003 consists of VA records, which in August 2008 
indicate the Veteran has PTSD.  As the additional evidence 
documents PTSD, the evidence relates to an unestablished fact 
necessary to substantiate the claim, that is, that the 
Veteran may have PTSD, which raises a reasonable possibility 
of substantiating the claim and the claim of service 
connection for PTSD is reopened.

Diabetes Mellitus

The additional evidence presented since the rating decision 
in June 2003 consists of VA records, which in August 2008 
indicate hyperglycemia and the need for diabetes medication.  
As the additional evidence documents the possibility of 
diabetes mellitus, the evidence relates to an unestablished 
fact necessary to substantiate the claim, that is, that the 
Veteran may have diabetes mellitus, which raises a reasonable 
possibility of substantiating the claim and the claim of 
service connection for diabetes mellitus is reopened.


Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Bilateral Hearing Loss and Tinnitus

Factual Background

Service treatment records show that on entrance examination 
in May 1968, puretone thresholds in decibels at 500, 1000, 
2000, 3,000 and 4000 Hertz were 10, 5, 5, 5, and 0 in the 
right ear and 25, 15, 10, 10 and 10 in the left ear 
(converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units).  On 
discharge examination in June 1969, puretone thresholds in 
decibels at 500, 1000, 2000, and 4000 Hertz were 30, 20, 20 
and 15 in the right ear and 25, 15, 15, and 20 in the left 
ear (converted from ASA to ISO units).  

In a statement dated in May 2003, the Veteran complained of 
hearing problems and ringing in his ears.  

On VA examination in January 2007, the examiner noted that 
the Veteran had normal hearing throughout his military 
service with no significant pure tone threshold shifts.  She 
noted that during service he was a truck driver and was 
exposed to noise from tanks and a one time explosion.  He 
worked as a painter for twenty to twenty five years and had 
recreational noise exposure from occasional duck hunting.  
The Veteran complained of tinnitus.  The examiner noted the 
Veteran suffered head trauma in 1986 when he was hit by a car 
and was in a coma for eighteen days.  He also had a medical 
history of hepatitis C with coma, drug and alcohol abuse and 
anemia.  

Puretone thresholds in decibels at 500, 1000, 2000, 3,000 and 
4000 Hertz were 30, 30, 25, 25, and 35 in the right ear and 
30, 35, 30, 30 and 30 in the left ear.  Speech recognition 
score was 96 percent in the right ear and left ear.  The 
examiner concluded that the Veteran's bilateral hearing loss 
and tinnitus were not due to service as hearing was normal on 
entrance and exit examinations and his medical history 
supports the likelihood that his current hearing loss and 
tinnitus is due to etiology other than noise exposure.  The 
examiner concluded that there is no evidence to support that 
the current hearing loss and tinnitus are due to service.  

In statements in 2007 and 2008, in March 2007 and his Form 9 
Appeal dated in February 2008, the Veteran argued that his 
hearing loss and constant ringing in his left ear were due to 
being 15 to 20 feet away from an explosion during service.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the Veteran.

On the basis of the service treatment records, bilateral 
hearing loss and tinnitus were not affirmatively shown to 
have been present during service, and service connection 
under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(a) is not 
established. 

Although the service treatment records do not document 
bilateral hearing loss and tinnitus, the Veteran is competent 
to describe symptoms of hearing loss and describe tinnitus.  
As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
hearing loss and tinnitus, and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, the records first show complaints of hearing 
loss and ringing in ears in 2003, and first document hearing 
loss and tinnitus in 2007, and the absence of symptoms of 
hearing loss and tinnitus from 1969 to 2007, a period of 
thirty eight years, interrupts continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

For this reason, service connection for hearing loss and 
tinnitus based on continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established. 

Also, the initial documentation of bilateral hearing loss, is 
well beyond the one-year presumptive period for manifestation 
of bilateral hearing loss a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is competent to describe symptoms of hearing loss 
and is competent to describe tinnitus but it does not 
necessarily follow that there is a relationship between the 
current bilateral hearing loss and tinnitus and the 
continuity of symptomatology that the Veteran avers.  
Further, the determination as to the diagnosis or presence of 
the disability is medical in nature, that is, not capable of 
lay observation and competent medical evidence is required to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the Veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

Although the Veteran is competent to describe symptoms of 
hearing loss and is competent to establish tinnitus, the 
Veteran has no special medical expertise to provide a 
diagnosis derived from an in-service disease or injury, which 
requires the application of medical expertise to the facts 
presented, which includes the Veteran's history and 
symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), noting general competence of lay persons to 
testify as to symptoms, but not a medical diagnosis and 
noting by example the competence of lay testimony with regard 
to a broken leg, but not a form of cancer).

To the extent the Veteran's statements are offered as proof 
the bilateral hearing loss and tinnitus are due to an 
in-service disease or injury, as a lay person, the Veteran is 
not qualified, that is not competent, through education, 
training, or experience to offer that bilateral hearing loss 
and tinnitus are derived from an in-service disease or 
injury.  For this reason, the Board rejects the Veteran's 
statements and testimony as favorable evidence on the 
question that bilateral hearing loss and tinnitus are related 
to service.  

As for service connection based on the initial documentation 
of bilateral hearing loss under 38 C.F.R. § 3.303(d), where 
as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between bilateral hearing loss and 
tinnitus and service, a lay assertion on medical causation is 
not competent evidence, including the Veteran's statements, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

The competent medical evidence of record consists of the 
opinion of the VA examiner in January 2007, whereby the 
examiner concluded that there is no evidence to support that 
the current hearing loss and tinnitus are due to service and 
rather are due to etiology other than noise exposure.  The 
examiner indicated a review of the claims file and 
acknowledged the Veteran's exposure to acoustic trauma in 
service but also noted a post-service motor vehicle accident 
in 1986, which included head trauma and resulted in a coma 
for 18 days.  This opinion opposes rather than supports the 
claims, is uncontroverted and weighs against the claims. 

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the claim 
under either 38 C.F.R. § 3.303 (b) (continuity) or (d) (first 
diagnosed after service), the preponderance of the evidence 
is against the claim of service connection for bilateral 
hearing loss and tinnitus, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for residuals of a gunshot 
wound of the right great toe with peripheral neuropathy is 
denied.  

As new and material evidence has been presented, the claim of 
service connection for posttraumatic stress disorder is 
reopened.  To this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for diabetes mellitus is reopened.  To 
this extent only the appeal is granted. 

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The Veteran argues that he has PTSD due to service in Vietnam 
and diabetes mellitus due to service, including due to Agent 
Orange exposure in Vietnam.  The Veteran's personnel records 
show he served in Vietnam.  The service treatment records 
also show psychiatric findings including depression, 
excessive worry, and emotionally unstable personality.  As 
the evidence indicates PTSD, elevated blood sugar levels and 
possible diabetes mellitus, VA examinations are warranted to 
determine whether the Veteran has diabetes mellitus and PTSD, 
and the nature and etiology of the mental disorder.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide details 
regarding in-service stressors he claims 
caused his PTSD, to include month, year, 
location and unit he was with when the 
stressor occurred.  Advise the Veteran 
that if he is unable to identify the month 
and year he should provide a 60 day period 
for when the alleged stressors occurred.  
Afterwards confirm the stressors with the 
U.S. Army and Joint Services Research 
Center.  

2. Afford the Veteran a VA examination to 
determine whether the Veteran has 
posttraumatic stress disorder based on any 
confirmed in-service stressor.  The 
examiner also should state whether any 
other psychiatric diagnoses are related to 
service.  The Veteran's file must be made 
available to the examiner for review.

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

3. Schedule the Veteran for a VA 
examination to determine whether the 
Veteran has diabetes mellitus and if so, 
whether he requires insulin, restricted 
diet, or; oral hypoglycemic agent and 
restricted diet.  

4. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


